Citation Nr: 0835719	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-15 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1965 to 
April 1967 and from June 1967 to October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action where the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina denied service connection for 
post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The veteran did not engage in combat.  

3.  A preponderance of the evidence is against a finding that 
the veteran has PTSD related to an inservice stressor that 
was not due to the veteran's own willful misconduct.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service. 38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.1, 3.301, 
3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of both a new and material evidence claim and 
service connection claims.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, an October 2005 letter informed the 
veteran of the requirements for his claim for service 
connection for PTSD.  This document also notified him that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

An August 2006 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that the evidence of 
record does not support a grant of service connection for 
PTSD.  As a result, there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claims adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

VA has been unable to obtain the veteran's service treatment 
records from his April 1965 to April 1967 period of service 
because these records were lost while he was in service.  An 
August 1967 service treatment record (medical history report) 
states "lost records" as the purpose for the examination, 
leading to the conclusion that all prior service treatment 
records for the veteran were lost.  In an October 2005 
letter, the veteran was informed of the need to submit all 
military personnel records and any other records pertaining 
to his claim that were in his possession.  The veteran 
submitted further evidence in August 2006 and stated he had 
no additional evidence to submit in September 2006.  A 
December 2006 letter was sent in response to an inquiry by 
the veteran notifying him what evidence had been received by 
the RO.  Service treatment records are available for the 
veteran after August 1967 and until he separated from service 
in 1985.  Under the circumstances, it is the Board's 
conclusion that further efforts to obtain the veteran's 
service medical records would be futile.  38 C.F.R. § 
3.159(c)(2) (2007).  

The veteran has not been accorded a VA examination pertinent 
to his claim for service connection for PTSD.  As the Board 
will discuss in the following decision, however, the claims 
folder contains no confirmed stressor, a necessary element 
for service connection for PTSD.  38 C.F.R. § 3.304(f) 
(2007).  Without such evidence, service connection for PTSD 
cannot be granted.  The Board concludes that a remand to 
accord the veteran a VA examination pertinent to this claim 
is not necessary.  VA's duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would 
aid in substantiating a claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v Principi, 16 Vet. App. 370 (2002); McLendon 
v Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All available 
records adequately cited by the veteran have been obtained to 
the extent possible.

The Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran in the 
development of the claim adjudicated in this decision.  Under 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  In a September 2006 statement, the veteran 
stated he had no other evidence to submit.  The Board will 
proceed to adjudicate the following service connection claim 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2007).  

An April 2005 letter from a private physician reflects a 
diagnosis of chronic PTSD for the veteran.  The letter notes 
the veteran "fell out of a two story window in 1967 during a 
blackout from drinking alcohol."  

There is some support in the record for the veteran's claim 
that he injured himself after blacking out from alcohol 
abuse.  An August 1967 service treatment record (report of 
medical history) notes that the veteran had a cracked right 
wrist from April 1967.  The record does not give any other 
information about this injury.  A March 1985 service 
treatment record (retirement examination) shows that the 
veteran stated he was in the hospital in Italy for his wrist 
and back in 1967.  Again, no information regarding this 
injury is given.  

The veteran submitted a July 2006 letter from his 
brother-in-law with his notice of disagreement.  The 
brother-in-law stated that he and his wife visited the 
veteran during "his break in service"(April 1967 to June 
1967) and the veteran told them of how he had fallen out of a 
second story window.  

Without deciding whether there is sufficient evidence to 
corroborate the claimed stressor, the Board finds that the 
claim fails because of the nature of the claim.  Section 8052 
of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
amended 38 U.S.C.A. §§ 1110 and 1131, effective for claims 
filed after October 31, 1990, to prohibit the payment of 
compensation for any disability that is a result of a 
veteran's own abuse of alcohol or drugs (a "substance-abuse 
disability".  Section 8052 also amended 38 U.S.C. § 105(a) 
to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the  abuse of 
alcohol or drugs by the person on whose account benefits are 
claimed.  Pursuant to section 8052, in claims filed after 
October 31, 1990, disability resulting from a veteran's own 
alcohol or drug abuse cannot be service connected.  
VAOPGCPREC 11-96.

The definition of "alcohol abuse" is:  "the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user".  38 C.F.R. § 3.301(d) (2007).  Even if the identified 
in-service stressor of falling out of a window could be 
confirmed, the veteran could not receive service-connected 
compensation for PTSD resulting from this stressor as this 
stressor, by the veteran's own admission, was due to" a 
blackout from drinking alcohol" or the veteran's own willful 
misconduct.  

Consequently, a clear preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


